Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 2 September 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Head Quarters Philadelphia Sepr 2nd 1781
                  
                  Nothing, My Dear Marquis, could have afforded me greater satisfaction than the information communicated in your two letters of the 21st and 24th Ulto, of the measures you had taken and the arrangements you were making, in consequence of the intelligence I had given you.
                  Calculating upon your Regular force under your immediate orders, the Militia which have already been called for and may be expected in the Field, the whole of the French Army, and the American Corps now marching with Major General Lincoln from the Northward, in addition to the Land Forces expected on board the Fleet—I flatter myself we shall not experience any considerable difficulties from the want of Men to carry our most favorite Projects into execution.  The means for prosecuting a Seige with rapidity, energy & success, and of supplying the Troops while they are engaged in that service (as they are more precarious) have been, and still continue to be the great objects of my concern & attention.
                  Heavy Cannon, Ordnance Stores & Ammunition to a pretty large Amount, are now forwarding—General Knox, in whose immediate province these Arrangements are, who knows our whole resources, is making every exertion to furnish a competent supply, and will be on the spot to remedy every deficiency as far as the circumstances will possibly admit.
                  Having also, from the first Moment, been extremely anxious respecting the Supplies of the Army (in which I comprehended not only Provisions of the Bread & Meat kind &c. but also Forage & the Means of transportation) I had written pressingly to the Governors of Maryland & Virginia on that subject previous to the receipt of your favor of the 21st of August—I have since reiterated my Entreaties, and inforced in the strongest terms I was capable of using, the Requisitions for specific Supplies made by Congress; and now again called for by the Superintendent of Finance from the States of Jersey, Delaware, & Maryland  the Supplies of Pennsylvania we are to look for them, from the Financer himself—I hope & trust the efforts of these States & of Virginia will be uncommonly great & proportionate to the Magnitude of the object before us.
                  In Order to introduce some kind of System & Method in our Supplies, to know with certainty what may be depended upon, and to put the business in the best possible train of execution, I shall send forward the Heads of Departments, as soon as their presence can be dispensed with.  I have spoken to the Surgeon General respecting Hospital Stores & Medicines, all that can be done, will be done in that department.  As to Cloathing, I am sorry to inform you, little is to be expected, except in the Article of Shoes, of which as full Supply will be sent on. In my progress to the Southward, I shall take care, as far as practicable, to make all the Arrangements necessary for the Operation in view, and to impress the Executives with an idea of the absolute necessity of furnishing their quotas of Supplies regularly; as we have no other resources to rely upon for the support of the Army, and especially, as I am very apprehensive, that a quantity of 1500 Barrels of salted Provisions which I had ordered to be shipped under convoy of the Count de Barras, did not arrive in time for that purpose.
                  But my dear Marquis, I am distressed beyond expression, to know what is become of the Count de Grasse, and for fear the English Fleet, by occupying the Chesapeake (towards which my last accounts say they were steering) should frustrate all our flattering prospects in that quarter—I am also not a little solicitous for the Count de Barras, who was to have sailed from Rhode Island on the 23d Ulto & from whom I have heard nothing since that time.  Of many contingencies we will hope for the most propitious events.  Should the retreat of Lord Cornwallis by water, be cut off by the arrival of either of the French Fleets, I am presuaded you will do all in your power to prevent his escape by land—May that great felicity be reserved for you.
                  You See, how critically important the present moment is—for my own part I am determined still to persist with unremitting ardour in my present Plan unless some inevitable & insuperable obstacles are thrown in our way.
                  Adieu My Dear Marquis.  If you get any thing new from any quarter, send it I pray you on the Spur of Speed, for I am almost all impatience and anxiety, at the same time, that I am With Sentiments of the warmest Affection and personal regard, Your most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Since Writing the above I have received your favor of the 25th.  Colonel Laurens has just arrived in this town from France via Boston, But I know not yet what intelligence he brings. 
                  
                  
                